Citation Nr: 1612230	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-46 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active service from October 2003 to March 2008.

This matter is before the Board of Veterans' Appeals (Board) following a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  The Board remanded the claim in June 2015.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was granted in a January 2016 Decision Review Officer decision; thus there is no remaining case or controversy pertaining to the Veteran's claim.


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders before the Board at this time.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

In a January 2016 Decision Review Officer decision, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was established effective April 2, 2013.  This is considered a full grant of the benefits sought as to that issue.  Thus, no case or controversy regarding this issue remains; and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5) (2015).   Accordingly, the Board is without jurisdiction to review the appeal with respect to entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


ORDER

The appeal to the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


